     Case 2:20-cv-00654 Document 19 Filed 10/27/20 Page 1 of 9 PageID #: 270

                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                             CHARLESTON DIVISION


JOSEPH GREGOR, et al.,

                          Plaintiffs,

v.                                            CIVIL ACTION NO. 2:20-cv-00654


WEST VIRGINIA SECONDARY SCHOOLS
ACTIVITIES COMMISSION, et al.,

                          Defendants.



                     MEMORANDUM OPINION AND ORDER

       Pending before the court is Plaintiffs’ Motion for a Preliminary Injunction.

[ECF No. 4]. Plaintiffs filed this Motion on October 7, 2020, seeking both a Temporary

Restraining Order and a Preliminary Injunction. On October 9, 2020, I denied

Plaintiffs’ request for a Temporary Restraining Order. [ECF No. 8]. Now, Plaintiffs’

Motion for a Preliminary Injunction is ripe for decision. Having reviewed the

Plaintiffs’ Complaint, Motion, memorandum of law, attached affidavit, Plaintiffs’

supplemental filings, and Defendants’ response, I find that there is no material

dispute of fact and that a hearing is not necessary for further factual development.

Kaepa v. Curtiss-Wright Corp., 681 F.2d 161, 163 (3d Cir. 1982) (holding that a

hearing is not required for a district court to grant or deny a preliminary injunction

so long as the district court does not rely on a properly disputed fact). For the

following reasons, Plaintiffs’ Motion for a Preliminary Injunction is DENIED.

       Plaintiff Joseph Gregor filed this suit on behalf of his minor daughter, Anna

Gregor (“Plaintiff Student”), who is a high school junior, and by all accounts, an
   Case 2:20-cv-00654 Document 19 Filed 10/27/20 Page 2 of 9 PageID #: 271

accomplished athlete. After practicing with the Sissonville High School boys’ soccer

team over the summer and being invited to join the boys’ soccer team by that team’s

coach, school officials forbade her from joining the team or even practicing with them.

[ECF No. 1, at ¶¶ 13–44]. Plaintiff Student had hoped to join the boys’ soccer team to

compete at a different level than the girls’ soccer team and because she believed it

would better prepare her for college soccer. Id.

      Plaintiffs bring five different claims against Defendants West Virginia

Secondary School Activities Commission and the West Virginia Board of Education.

Plaintiff alleges violations of her rights under the Fourteenth Amendment to the

United States Constitution, [ECF No. 1, at ¶¶45–47]; the Equal Protection principles

of the West Virginia Constitution, id. at ¶¶ 48–51; the West Virginia Human Rights

Act, id. at ¶¶ 52–57; Title IX of the Education Amendments of 1972, id. at ¶¶ 56–59;

and unlawful retaliation in violation of Title IX, id. at ¶¶ 60–62.

      “Ordinarily, preliminary injunctions are issued to ‘protect the status quo and

to prevent irreparable harm during the pendency of a lawsuit ultimately to preserve

the court's ability to render a meaningful judgment on the merits.’” Perry v. Judd,

471 F. App’x 219, 223 (4th Cir. 2012) (quoting In re Microsoft Corp. Antitrust Litig.,

333 F.3d 517, 525 (4th Cir.2003)).

      The United States Supreme Court and the United States Court of Appeals for

the Fourth Circuit have provided district courts with a precise analytical framework

for determining whether to grant preliminary relief. First, the plaintiff must make a

clear showing that it will likely succeed on the merits. Second, the plaintiff must

make a clear showing that they are likely to be irreparably harmed absent
                                           2
   Case 2:20-cv-00654 Document 19 Filed 10/27/20 Page 3 of 9 PageID #: 272

preliminary relief. Third, the plaintiff must show that the balance of equities tips in

their favor. Finally, the plaintiff must show that an injunction is in the public

interest. All four requirements must be satisfied. Winter v. Natural Resources

Defense Council, Inc., 555 U.S. 7 (2008); The Real Truth About Obama, Inc. v. Federal

Election Commission, 575 F.3d 342, 346–47 (4th Cir. 2009), vacated on other grounds,

130 S. Ct. 2371 (2010).


      I.     Likelihood of Success on the Merits

      The most common standard for measuring whether the movant has

demonstrated a likelihood of success on the merits is whether the movant has

demonstrated a reasonable probability of success. Fed. Practice and Procedure

(Wright & Miller) § 2948.3. I will first lay out the standard for each of Plaintiffs’ five

claims and then address their likelihood of success based on the arguments presented

in Plaintiffs’ memorandum of law.

      A claim for a violation of Plaintiff Student’s rights under the Fourteenth

Amendment to the United States’ Constitution must show that the gender

classification in question does not further an important government interest and that

the classification is not substantially related to that interest. H.B. Rowe Co. v.

Tippett, 615 F.3d 233, 242 (4th Cir. 2010). The Supreme Court of Appeals of West

Virginia has found that gender discrimination claims brought under the West

Virginia Constitution and the West Virginia Human Rights Act must meet that same

standard. Israel by Israel v. W. Va. Secondary Schs. Activities Comm’n, 388 S.E.2d

480, 487, 490 (W. Va. 1989).

                                            3
      Case 2:20-cv-00654 Document 19 Filed 10/27/20 Page 4 of 9 PageID #: 273

          Plaintiffs’ Title IX claim asserts that Defendants actions violate 34 C.F.R. §

106.41(a)–(b). These sections read as follows:

          (a) General. No person shall, on the basis of sex, be excluded from participation
              in, be denied the benefits of, be treated differently from another person or
              otherwise be discriminated against in any interscholastic, intercollegiate,
              club or intramural athletics offered by a recipient, and no recipient shall
              provide any athletics separately on such basis.

          (b)Separate teams. Notwithstanding the requirements of paragraph (a) of this
          section, a recipient may operate or sponsor separate teams for members of
          each sex where selection for such teams is based upon competitive skill or
          the activity involved is a contact sport. However, where a recipient operates
          or sponsors a team in a particular sport for members of one sex but operates
          or sponsors no such team for members of the other sex, and athletic
          opportunities have previously been limited, members of the excluded sex
          must be allowed to try out for the team offered unless the sport involved is
          a contact sport. For purposes of this part, contact sports include boxing,
          wrestling, rugby, ice hockey, football, basketball and other sports the
          purpose or major activity of which involves bodily contact.
34 C.F.R. § 106.41(a)–(b).

          Plaintiffs’ retaliation claim requires a showing that Plaintiff Student engaged

in a protected activity, she was thereafter subjected to an adverse action, and that a

causal link exists between the protected activity and the adverse action. Atkinson v.

Lafayette Coll., 653 F.Supp.2d 581 (E.D. Pa. 2009); Jackson v. Birmingham Bd. of

Educ., 544 U.S. 167, 184 (2005).

          Here, Plaintiffs assert that they will clearly succeed on the merits of the Equal

Protection and Title IX claims based on their reading of the Israel1 case and the

Mercer2 case. But these two cases are too dissimilar from the facts in this case to




1
    Israel by Israel v. W. Va. Secondary Schs. Activities Comm’n, 388 S.E.2d 480 (W. Va. 1989)
2
    Mercer v. Duke Univ., 190 F.3d 643 (4th Cir. 1999)
                                                     4
   Case 2:20-cv-00654 Document 19 Filed 10/27/20 Page 5 of 9 PageID #: 274

adequately demonstrate a likelihood of success on the merits. The crucial difference

being that, in this case, Sissonville High School does offer a girls’ soccer team.

      In Israel, the Supreme Court of Appeals of West Virginia examined the

differences between baseball and softball to determine whether a female high school

student should be permitted to compete for a spot on the, at that time, all boys

baseball team. 388 S.E.2d 480 (W. Va. 1989). The court’s analysis primarily turned

on whether baseball and softball were similar enough sports to justify softball as an

alternative activity for female high school athletes when they were disallowed from

trying out for the baseball team. Id. at 485–486. After examining the rules, the

equipment, the field, and the “intangibles” associated with playing baseball, the court

found that the plaintiff must be permitted to try out for the baseball team because

baseball and softball are different sports. Id. Even a cursory reading of Israel suggests

that it does not directly apply in this situation because the sport played by the girls’

soccer team and the boys’ soccer team at Sissonville High School are the same.

      In Mercer, the Fourth Circuit addressed the regulations associated with Title

IX and how they applied to a woman who had been offered a spot on the Duke

University Football Team but then was later disallowed from competing because of

she was a woman. 190 F.3d 643 (4th Cir. 1999). There, it was critical that football

was only offered to members of one sex and not the other. Id. at 646. Because

Sissonville High School offers both a boys’ soccer team and a girls’ soccer team,

Mercer is not dispositive.

      Plaintiffs’ unlawful retaliation claim is inextricably linked to her other claims.

Likelihood of success on this claim requires a showing that Plaintiff Student was
                                           5
   Case 2:20-cv-00654 Document 19 Filed 10/27/20 Page 6 of 9 PageID #: 275

subject to an adverse action. Here the alleged adverse action is preventing Plaintiff

Student from practicing with the boys’ soccer team. But whether this action is adverse

will turn on whether the school is permitted to prevent girls from practicing with the

boys’ soccer team. Because I find that Plaintiffs have not demonstrated a likelihood

of success on the merits for their discrimination claims, I cannot find that they have

demonstrated a likelihood of success on their Title IX retaliation claim.

      I am, of course, neither deciding on the merits of this case nor saying that the

Israel and/or Mercer are completely inapplicable to the facts in this case. These two

cases may very well inform my decision on the merits. But at this point, Plaintiffs’

reliance on them fails to demonstrate a likelihood of success on the merits.

      Because Plaintiffs fail to demonstrate a likelihood of success on the merits,

they are not entitled to a Preliminary Injunction. Therefore, I only briefly address the

remaining factors below.

      II.    Irreparable Harm

      Despite Plaintiffs alleging five different claims in this case, the injury

associated with each is the same: not being able to play on or practice with the boys’

soccer season. Therefore, I only need to address this one injury rather than five

separate injuries.

      To satisfy this required factor of a preliminary injunction, the harm alleged

“must be neither remote nor speculative.” Scotts Co. v. United Indus. Corp., 315 F.3d

264, 283 (4th Cir. 2002). Within the context of constitutional violations, a plaintiff’s

claimed irreparable harm is “inseparably linked” to the likelihood of success on the

merits. Talleywhacker, Inc. v. Cooper, No. 5:20-cv-218-FL, 2020 WL 3051207 at *13
                                           6
   Case 2:20-cv-00654 Document 19 Filed 10/27/20 Page 7 of 9 PageID #: 276

(E.D.N.C. June 8, 2020) (quoting WV Ass’n of Club Owners & Fraternal Servs., Inc.

V. Musgrave, 553 F.3d 292, 298 (4th Cir. 2009)).

      Plaintiffs argue that Plaintiff Student will be irreparably harmed by not being

permitted to play on the Sissonville High School boys’ soccer team because she will

be missing out on the chance to further develop her skills and because it will harm

her chances of being recruited to play college soccer. Courts are divided over whether

not being able to participate in athletics constitutes irreparable harm. But most

courts seem to lean toward the harm being irreparable only when the person cannot

participate in the sport at all. Reed v. Nebraska School Activities Assoc., 341 F. Supp.

258 (D. Neb. 1972) (finding irreparable harm when a girl would not be able to play

golf at all if not permitted to play on the boys’ golf team); D.M. by Bao Xing v.

Minnesota State High School League, 917 F.3d 994, 1003 (8th Cir. 2019) (finding

irreparable harm when boys would have no school dance team to compete on if not

permitted to join the girls’ dance team). Other courts have found that students are

not irreparably harmed even when the student is barred from competition for an

entire season. See e.g., A.M. v. Penn. Interscholastic Athletic Assoc., Inc., No. 1:20-

CV-290-SPB, 2020 WL 5877617, at *4 (W.D. Pa. Oct. 1, 2020).

      In my order denying Plaintiffs’ request for a Temporary Restraining Order, I

held that Plaintiff Student had not sufficiently alleged irreparable harm because of

other options for playing soccer like joining the girls’ team at Sissonville High or

playing with a private club as she initially planned. [ECF No. 8, at 6–7]. But since

issuing that order, Plaintiffs’ and Defendants’ filings have provided additional facts



                                           7
   Case 2:20-cv-00654 Document 19 Filed 10/27/20 Page 8 of 9 PageID #: 277

that make it even more clear that Plaintiff Student will not suffer irreparable harm

if I choose not to issue a preliminary injunction.

      In Plaintiffs’ initial filings, it was argued that Plaintiff Student must be

allowed to compete on the Sissonville High School boys’ soccer team so that she could

develop her skills and hopefully be recruited to play soccer in college. Plaintiffs

argued that if she were not immediately permitted to play on the boys’ team, her

skills would suffer, and she might not be recruited because she would not be able to

participate in the 2020 season. But in Plaintiffs’ request to file supplemental briefing

on the issue of a preliminary injunction, they informed the court that there were

perhaps only two games and two practices left in the season. [ECF No. 14]. There

were two post season games scheduled for October 19 and 21, but playing any further

games is contingent on the outcome of each game. [ECF No. 18, at 2]. Plaintiffs

further asserted that Plaintiff Student had no other options for playing soccer because

she had missed any opportunity to try out for the girls’ team or a private club team.

[ECF No. 14-1, at 2–3].

      Even with these additional facts, I cannot find that Plaintiffs have alleged an

injury that is neither “remote nor speculative.” Plaintiffs’ principle allegation is that

by being denied an opportunity to play on the boys’ team and practice with them, she

is being harmed because her chances of being recruited to play in college are

diminished. In my order denying the TRO, I found that this was too speculative to

constitute irreparable harm. Having now learned that if I do choose to grant the

preliminary injunction, Plaintiff Student would only be able to participate in possibly

one or two games, or maybe none at all, I am even further convinced that no
                                           8
   Case 2:20-cv-00654 Document 19 Filed 10/27/20 Page 9 of 9 PageID #: 278

irreparable harm will be suffered by my denial of this request for a preliminary

injunction.

      III.    Balancing the Equities and the Public Interest

      Having found that Plaintiffs have demonstrated neither a likelihood of success

on the merits nor irreparable injury, I need not address these factors of a preliminary

injunction.

      IV.     Conclusion

      For the above reasons, Plaintiffs’ request for a Preliminary Injunction [ECF

No. 4] is DENIED. The court DIRECTS the Clerk to send a copy of this Order to

counsel of record and any unrepresented party.

                                        ENTER:       October 27, 2020




                                          9
